Reasons for Allowance
	Claims 1, 3-14, and 20-21 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 20.
	In regards to the instant invention the Non-Final Rejection on 11/23/2021 indicated that Claims 2 and 22 from the claim set filed on 11/01/2021 were considered Allowable Subject Matter (ASM). The claims were indicated as ASM for the following reasons: Hafford (US 7231680) does not disclose that the connection section (40 — Fig. 1) would be capable of creating a rotation or any pivoting movement in respect to the single extendable riser and the base. As such, no other prior art is capable of being used in combination to teach this limitation. As such, with the amendments to Claims 1 and 20 now require the allowable subject matter from now canceled Claims 2 and 22, the instant invention is considered allowable over the prior art on record. 
	Therefore, with the prior art  failing to disclose the instant invention, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/14/2022